Citation Nr: 9924203	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-06 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from August 1968 to 
October 1969.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating action of the 
RO.  

The Board remanded this matter and the veteran's claim for 
nonservice-connected pension benefits to the RO for 
additional development in September 1996.  The veteran was 
granted nonservice-connected pension benefits in a November 
1997 rating action of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is not shown to have engaged in combat with 
the enemy in connection with his service during the Vietnam 
Conflict.  

3.  The veteran currently is not shown to have had a verified 
stressor related to combat with the enemy or a verifiable 
noncombat-related stressor which would support a clear 
diagnosis of PTSD.  

4.  No competent evidence has been submitted to show that the 
veteran is suffering from an innocently acquired psychiatric 
disability due to his experiences in military service.  



CONCLUSION OF LAW

The veteran is not shown to have PTSD or other innocently 
acquired psychiatric disability due to disease or injury 
which was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.301, 3.303, 3.304 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of service 
connection for PTSD is "well grounded."  Moreau v. Brown, 9 
Vet. App. 389 (1996).  The Board further finds that the 
matter has been adequately developed for the purpose of 
appellate review and the obligation of VA to assist the 
veteran in the development of the claim has been satisfied.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Service connection for post-traumatic stress disorder 
requires medical evidence which establishes a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat with the enemy, service 
department evidence that the veteran engaged in combat will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

The records referable to his period of service show that the 
veteran was not engaged in combat with the enemy.  The Board 
will therefore evaluate the veteran's claim under the 
guidelines pertaining to noncombatant status.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Moreau at 395.  

Under this standard, if the veteran did not engage in combat 
or his claimed stressors are not related to combat, his 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor, as a matter of law.  Instead, the record 
must contain evidence which corroborates the veteran's 
testimony as to the occurrence of the claimed stressor. 
Dizoglio, supra.; See also Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Consequently, for service connection to be 
awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of post-traumatic stress disorder; 
(2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. Moreau, supra.  

In the case at hand, the veteran's August 1968 enlistment 
examination showed no evidence of a pre-existing psychiatric 
condition.  During service, a report dated in July 1969 
showed treatment for "emotional instability manifested by 
anxiety, shakiness, and excessive use of alcohol."  Although 
no evidence of "psychosis or neurosis" or "hallucinations, 
delusions or suicidal ideation" was noted, the treatment 
report did recommend separation from service.  A "Report of 
Psychiatric Evaluation" (AE Form 3087) dated in July 1969 
showed a diagnosis of "emotional instability, chronic, 
severe" and notes "this [was] a very immature and unstable 
EM who [had] no evidence of psychosis or neurosis."  

A VA treatment record dated in December 1991 stated the 
veteran "[might] have a generalized anxiety disorder."  A 
March 1993 treatment record showed a diagnosis of "PTSD" 
and alcohol and drug addiction.  No mention was made as to a 
possible in-service cause of the veteran's diagnosed PTSD, 
however.  Another March 1993 treatment report showed 
provisional diagnoses of "anxiety" and "depression" and 
impressions of "chronic alcohol abuse" and PTSD.  Once 
again, however, the report contained no reference to a 
specific in-service stressor upon which the PTSD diagnosis 
was based-it merely reported that the veteran had a previous 
diagnosis of PTSD and then repeated that diagnosis.  

Overall, the treatment reports of record showed that the 
veteran has received numerous inpatient treatments for 
alcoholism and drug abuse.  Diagnoses of and documented 
treatment for PTSD are isolated and inconsistent.  Moreover, 
none of them refer to relate any condition to verified in-
service stressor events or any disease or injury suffered in 
service.  

Pursuant to the Board's September 1996 remand, the RO sent 
a letter to the veteran in October 1996 requesting that he 
submit information referable to any in-service stressor 
events which he felt might have caused his PTSD.  The 
veteran did not respond to this letter.  The RO was unable 
to send any claimed stressor events to the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR) for 
verification.  There are no verified stressor events of 
record upon which a diagnosis of PTSD has been based.  
Additionally, there is no competent evidence showing the 
veteran currently suffers from any other innocently 
acquired psychiatric disability due to disease or injury 
in service.

The veteran's representative, in the Informal Hearing 
Presentation dated in March 1999, argues that the 
veteran's April 1998 VA examination should be considered 
invalid and requests that another VA examination be 
performed.  This argument is based on the provisions of 
38 C.F.R. § 4.125 that require that the rating agency 
should return an examination report to the examiner for 
clarification "if the diagnosis of a mental condition 
does not conform to DSM IV."  38 C.F.R. § 4.125 (1998).  

In response, the Board notes that DSM IV states PTSD is an 
Axis I disorder and that all Axis I disorders should be 
reported by the examiner.  See Page 38 of American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) [DSM-IV].  Regardless of 
whether the term of "history of poly substance abuse" is an 
adequate diagnosis, if the examiner felt the veteran suffered 
from PTSD or other innocently acquired psychiatric disorder 
it would also have been listed as an Axis I disability.  
Thus, the Board finds that the stated Axis I diagnosis of 
"history of poly substance abuse" could not have precluded 
a diagnosis of PTSD or other innocently acquired psychiatric 
disorder.  Since it is clear from the examination that a 
diagnosis of PTSD or other innocently acquired psychiatric 
disorder was not warranted, further clarification referable 
to the stated diagnosis of "history of poly substance 
abuse" is not necessary.  The Board also finds that the 
stated Axis I and Axis II diagnoses are consistent with the 
other evidence of record.  

The examination report also stated that "[I]t [was] the 
examiner's judgment that the veteran['s] psychiatric disorder 
began prior to his military service."  The veteran's 
representative argues this showed that there was another 
psychiatric condition which had not been listed on Axis I by 
the VA examiner.  However, this passage is consistent with 
the recorded statements that the veteran had longstanding 
history of drug and alcohol abuse and antisocial behavior 
reflective of underlying personality problems which extended 
to a time before his entered service.  

Based on this credible examination report, the veteran's 
service medical records and the post-service evidence, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of service connection for an 
innocently acquired psychiatric disorder, to include PTSD.  
Hence, service connection must be denied.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include PTSD, is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

